Citation Nr: 1142044	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Washington, D.C.


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Walter Reed Army Medical Center on November 15, 2007.  

(The issue of entitlement to an increased rating in excess of 30 percent for infundi bulofolliculitis will be the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January and March 2010 administrative decisions issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Washington, D.C., which denied payment for emergency services rendered at Walter Reed Medical Center on November 15, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

(The issue of entitlement to an increased rating in excess of 30 percent for infundi bulofolliculitis will be the subject of a separate Board decision.)


REMAND

In January and March 2010 administrative decisions, payment for emergency services rendered at Walter Reed Medical Center on November 15, 2007, was denied.  

The Veteran submitted a notice of disagreement with these decisions in May 2010.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issue of entitlement to payment or reimbursement of medical expenses incurred at Walter Reed Medical Center on November 15, 2007, decided in the January and March 2010 administrative decisions.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


